Citation Nr: 1422138	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  10-27 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for kidney failure, to include as secondary to hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1973 to November 1978.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for hypertension and kidney failure.  After a review of the claims file, the Board finds that further development is necessary for proper adjudication of the claim.  

When the record was initially being developed, the only relevant post service records the Veteran identified was from the Downtown Health Plaza, which responded to the RO's request that the Veteran had never been a patient at that facility.  Later, the Veteran indicated in his substantive appeal, that he had been treated at Reynolds Health Center soon after service, but that this facility had gone out of business, and its records were unavailable.  Within the body of a VA examination report, however, the Veteran indicated he had been hospitalized at Baptist Hospital in 1984 and 1988 for relevant treatment.  Records from this facility have not been sought.  Efforts to obtain them should be made.  

Accordingly, the case is REMANDED for the following action:

1. With any appropriate assistance from the Veteran attempt to obtain records of the Veteran's treatment in 1984 and 1988 at the Baptist Hospital as referenced in the report of the examination conducted for VA purposes in March 2009.  Any additional relevant records as the Veteran may identify during the course of this development also should be sought.  Any negative response should be in writing and associated with the claims file.  

2. After undertaking any further development as may become indicated, including obtaining another opinion as to the time of onset of the Veteran's hypertension, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

